JUDGE ROBERTSON
delivered the opinion of the court:
As the appellant, Russell, required, as he had a right to do, an exhibition of a perfect title, and did not ask for a rescission of the contract, the circuit court erred in rescinding it; but ought to have held the case up for a *163further experiment as to title, and ought also to have required the appellees to show their title, and have given time, if necessary, for perfecting it; and, if they could not present a sufficient title, after such probation, the appellant should elect to take their conveyance with warranty or rescind the contract.
, Wherefore, the judgment is reversed, and the cause remanded for further proceedings. .